DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification

The disclosure is objected to because of the following informalities: paragraph [0050] makes reference to the ‘Runge-Kuta’ method, Kutta is misspelled.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to mathematical algorithms without significantly more. The claim(s) recite(s) steps for calculating frequency features from sound signals. This judicial exception is not integrated into a practical application because the methods and systems merely describe steps for modeling frequencies and calculating parameters and features. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because The claims are directed to mathematical algorithms for calculating features from the input data. The claims are directed to steps for modeling frequencies in sound signals without amounting to significantly more than the algorithmic steps of the mathematical process. Gottschalk v. Benson "held that simply implementing a mathematical principle on a physical machine, namely a computer, was not a patentable application of that principle".
Claim 9 is directed to a method recorded on a computer readable recording medium, however there is no definition in the specification for what a recording medium is. Because of this the recording medium can include such thing as transitory signals which are not eligible under 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6  and 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: in the equations  for the steady-state amplitude Ai,s Subscript [i] has no definition, in the equation for the spring amplitude Ac subscript [c] has no definition time tc has no explanation. These elements make the claims indefinite because they do not allow one of ordinary skill in the art to implement the invention.
Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  claim 16 teaches a method for extracting a frequency of an input sound, however there is no step for extracting the frequency, just a series of mathematical steps for evaluating values.
Claim 16 recites the limitation "when the frequency of the input sound maintains a first value by a certain point of time and turns into a second value at the turning point, a result of frequency transform by the certain point indicates the first value, and immediately after the turning point, a transient error of the transformed value is within 10% of the second frequency" in there is no antecedent basis for the turning point or the second frequency.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: claim 17 refers to an input sound, claim 17 is dependent upon claim 16 which already mentioned an input sound, it is unclear if it is the same input sound or different. 
Claims 1 and 11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the header includes an input sound and the first limitation refers to an input sound, it is unclear whether they refer to the same element.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the spring modeling unit; frequency extracting unit in claims 10, 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A search was made and no art was found which teaches the claimed invention including: “modeling a plurality of springs which have natural frequencies different from each other and oscillate according to an input sound; calculating transient-state-pure-tone amplitudes of the plurality of modeled springs; calculating expected steady-state amplitudes of the plurality of modeled springs; calculating predicted pure-tone amplitudes based on the expected steady-state amplitudes; calculating filtered pure-tone amplitudes by multiplying the transient-state-pure-tone amplitudes with the predicted pure-tone amplitudes; and extracting the natural frequency of the spring which corresponds to a local maximum value among the filtered pure-tone amplitudes.” Nor  “ modeling a plurality of springs which have natural frequencies different from each other and oscillate according to an input sound; estimating an expected steady-state amplitude of the spring of which the amplitude is the highest among the plurality of modeled springs; calculating an energy of the spring of which the amplitude is the highest based on the expected steady-state amplitudes; and calculating an amplitude of the input pure tone based on the energy.”
The claims and specification are directed to methods and devices for increasing both temporal and frequency resolution by applying a DJ transform. A DJ transform is described in paragraphs [0091-0102]. A search was made and no art was found which discloses the claimed invention. Lu ‘721 teaches using Mel-frequency coefficients for calculating pitch in voice signals, see summary. Cheung teaches a dynamic sound adjustment using a power spectral density and static frequency bins which is different from the modeled springs taught by the invention, see abstract. Seefeldt ‘467 teaches dynamic threshold for frequency band compression to produce gains. However it is silent with regards to the steady-state amplitudes calculated in the current invention, see abstract. Wilson ‘210 teaches a cochlear implant stimulation which produces audio signals for an auditory prosthesis system, see abstract. Sakurai ‘138 teaches methods for determining a fundamental frequency of a frame of an audio signal by using history data of the frame and computing autocorrelations using downshifted values, see abstract. Klayman ‘480 teaches enhancing speech intelligibility by expanding the output gain of a signal with aural filters and it does use a steady-state gain, however it does not teach the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent prior art available on form 892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Ortiz-Sanchez whose telephone number is (571)270-3711. The examiner can normally be reached Monday- Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ORTIZ-SANCHEZ/Primary Examiner, Art Unit 2656